Citation Nr: 1033012	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for hammertoes.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to January 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to service connection 
for bilateral pes planus and hammertoes.

The Veteran's appeal was previously before the Board in July 
2009, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issue of entitlement to service connection for hammertoes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Bilateral flatfeet were identified on the examination when 
the Veteran was accepted for enlistment into active service.

2.  Bilateral flatfeet underwent no increase in disability during 
service.



CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a February 2006 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection.  
The letters satisfied the second and third elements of the duty 
to notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied in 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The Veteran has substantiated his status as a Veteran and the 
second and third elements of Dingess notice are satisfied by the 
February 2006 letter.  However, the Veteran did not receive 
notice about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claims are being denied, 
no rating is being given and no effective date is being set.  He 
is not prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
When initially seen for VA treatment in 2002, the Veteran 
reported that he had previously consulted a private treatment 
provider.  He has not identified this provider and in his claim 
for benefits received in 2005, he indicated that his first 
treatment had been at VA.  VA is obligated to seek only those 
treatment records that are adequately identified.  38 U.S.C.A. 
§ 5103A(b)-(c) (West 2002).  Because the Veteran has not 
adequately identified any private treatment records, VA has no 
obligation to seek them.

In addition, the Veteran was afforded a VA examination in July 
2009 for pes planus.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

General Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

A Veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre- service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id at (b)(1); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  

If the disorder becomes worse during service and then improves 
due to in- service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder is 
not presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Service treatment records include the report of a November 1981 
entrance examination which contains a finding that he had 
flatfeet that were not currently symptomatic.  In an accompanying 
report of medical history, the Veteran reported no symptoms or 
history of flatfeet.  Because flatfeet were noted on examination 
for entrance into service, the presumption of soundness is not 
applicable.  See 38 U.S.C.A. §§  1111, 1137 (West 2002).

The Veteran contends in general that his pre-existing pes planus 
was aggravated during active service.  He is competent to report 
this history.  

Besides the aforementioned November 1981 entrance examination 
report, the service treatment records are negative for any 
complaints, treatment or diagnosis of flatfeet or any other 
associated foot disability.  He was referred for medical 
evaluation in July 1984 because he was being considered for 
discharge due to being overweight.  On the ensuing evaluation in 
August 1984, the Veteran reported that he was in good health and 
had no problems.  The examination included evaluation of the 
extremities, but no pertinent disability was reported.  A 
notation in the record shows that in November 1984, the Veteran 
was granted a waiver from undergoing an end to service physical 
examination.

VA Medical Center treatment notes show findings of bilateral pes 
planus beginning in October 2002.  In October 2002, he was seen 
for complaints of foot pain for "many weeks" across the top of 
his foot.  He reported at that time that his work boots hurt him.  
He was diagnosed as having bilateral flatfeet, as well as mild 
hammertoes with corn and bunion formation.  In September 2003, he 
was diagnosed as having bilateral foot pain, mostly in the heels, 
and noted to have flatfeet and bone spurs.  

In August 2004 and March 2005, he complained of painful flatfeet, 
which he had experienced for the past two years.  He also 
reported that working on his feet for long hours might have been 
an aggravating factor, as well as chronic back pain with 
radiation to the feet.

In his claim for benefits received in July 2005, the Veteran 
reported no treatment prior to 2002.

In compliance with the Board's remand directives, the Veteran was 
afforded a VA examination in July 2009.  The examiner noted the 
documentation of flatfeet at the time of his enlistment into 
service, and noted the Veteran's reports of wearing insoles 
throughout his enlistment.  The Veteran also reported that his 
response to treatment, which included rest, elevation, medication 
and insoles, had been fair.  The Veteran complained of pain in 
the toes and on the balls of the feet while standing, walking and 
at rest, as well as stiffness in the toes while walking.  The 
examiner also noted that the Veteran had a history of diabetic 
peripheral neuropathy.

On physical examination, there was evidence of painful motion, 
tenderness and abnormal weight bearing in both feet.  The 
examiner noted that the Veteran's gait was shuffling without 
bending of either foot, and that he was able to walk with a more 
normal gait as long as he wore his shoes, but in bare feet, he 
had a much more difficult time moving about.  X-rays of the feet 
showed bilateral mild pes planus, but no evidence of fracture, 
dislocation or other bony abnormality.  The joints and soft 
tissues were unremarkable.  

The examiner diagnosed pes planus as well as hammertoes, and also 
noted that the Veteran had severe foot pain with multiple 
possible causes, including pes planus, hammer toes and diabetic 
peripheral neuropathy.  The examiner also opined that the 
Veteran's current foot disability was less likely as not 
permanently aggravated by his pes planus or his military service.  
See July 2009 VA examination report.  

His rationale was that although the Veteran had flatfeet with 
moderate hammer toe deformities on clinical examination, he had 
multiple medical conditions, most notably diabetic peripheral 
neuropathies, which could account for his pain.  In addition, he 
noted that the Veteran had serious substance abuse issues which 
were contributing to his conditions.  His concluded that it was 
not possible to determine which diagnosis, if any, was causing 
his pain, but in his opinion, diabetic foot complications were 
the most likely.

The evidence that the pre-existing pes planus was aggravated in 
service consists of the Veteran's recent statements that the 
disability was aggravated by the conditions of his service.  He 
has not reported any specific change in the condition during 
service and the contemporaneous record shows that the Veteran 
voiced no pertinent complaints in service.  No such complaints 
were documented for approximately 17 years after service.

When initially seen in October 2002, the Veteran did not report 
any history related to service.  The service treatment records 
show that even when being evaluated for conditions that might 
explain his obesity, foot symptoms were not reported and no foot 
abnormalities were reported on examination.

The recent VA examiner concluded that the disability was less 
likely than not aggravated in service given the plethora of other 
current factors that could cause the Veteran's current foot 
symptoms.

The weight of the evidence is against finding that the Veteran's 
bilateral pes planus increased in severity as a result of his 
active military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against this claim and 
service connection for bilateral pes planus is not in order.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral pes planus is denied.


REMAND

In the July 2009 remand, the Board directed that the Veteran be 
afforded a VA examination to determine whether any current foot 
disability was incurred or aggravated in service.  The examiner 
was directed to determine (1) whether it is at least as likely as 
not that any current foot disability had its onset in service or 
is otherwise the result of a disease or injury in active service, 
and (2) whether the Veteran's pre-existing pes planus underwent 
any permanent increase in disability during service.

During a July 2009 VA examination, the examiner noted the 
Veteran's complaints of pain in the toes and on the balls of the 
feet while standing, walking and at rest, as well as stiffness in 
the toes while walking.  He also noted the Veteran's report that 
he was unemployed due to multiple medical conditions which 
preclude him from working.  The examiner diagnosed the Veteran 
with pes planus and hammertoes, and opined that the foot 
disability was less likely as not (50/50 probability) permanently 
aggravated by pes planus and his military service.  Although it 
was noted that the Veteran's pes planus pre-existed service, the 
examiner did not indicate whether he believed the Veteran's other 
diagnosed foot disability, hammertoes, was incurred in service or 
was the result of a disease or injury in active service.  

Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be 
returned to the examiner who performed the 
Veteran's July 2009 examination.  The 
examiner should provide an opinion as to 1) 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current foot disability had its onset in 
service or is otherwise the result of a 
disease or injury in active service.

The examiner is advised that the Veteran is 
competent to report his history and that his 
reports must be considered in formulating the 
requested opinions.

The rationale for all opinions expressed 
should also be provided.

2.  If any benefit remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


